Exhibit 21.1 List of Subsidiaries Blast AFJ, Inc., a Delaware corporation Pacific Energy Development Corp., a Nevada corporation Condor Energy Technology LLC, a Nevada limited liability company * White Hawk Petroleum, LLC, a Nevada limited liability company Pacific Energy Technology Services, LLC, a Nevada limited liability company Pacific Energy & Rare Earth Limited, a Hong Kong company Blackhawk Energy Limited, a British Virgin Islands company Pacific Energy Development MSL, LLC, a Nevada limited liability company Red Hawk Petroleum, LLC, a Nevada limited liability company * divested and no longer a subsidiary as of February 19, 2015
